DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 06/09/2020 has been entered. Claims 1-15 are pending and are currently examined.

Priority
This application is a 371 of PCT/JP2018/041028 filed on 11/05/2018 and claims foreign priority of JAPAN 2017-214002 filed on 11/06/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-7 are drawn to A hydrogel having a self-supporting property and comprising a silicate salt (A), a polyalkylene glycol (B), and a dispersant (C) for the silicate salt, wherein: the polyalkylene glycol (B) has a weight average molecular weight, number average molecular weight, or viscosity average molecular weight of 500,000 to 20,000,000; and the amount by mass of the polyalkylene glycol (B) is more than 2% by mass and 20% by mass or less relative to 100% by mass of the hydrogel.

Group II, claims 8-13 are drawn to A method for producing the hydrogel having a self-supporting
property according to claim 1, the method comprising: a step of mixing the silicate salt (A), the polyalkylene glycol (B), the dispersant (C), and water or a water-containing solvent; and a step of causing gelation of the resultant mixture by allowing the mixture to stand still.

Group III, claim 14 is drawn to A stretchable hydrogel having a self-supporting property and comprising a silicate salt (A), a polyalkylene glycol (B), and a dispersant (C) for the silicate salt, wherein: the polyalkylene glycol (B) has a weight average molecular weight, number average molecular weight, or viscosity average molecular weight of 500,000 to 20,000,000; the amount by mass of the polyalkylene glycol (B) is more than 2% by mass and 20% by mass or less relative to 100% by mass of the hydrogel; and a quadrangular prism product formed of the hydrogel and having a length of 50 mm or 40 mm, a width of 15 mm, and a thickness of 1 mm can be stretched by 1.1 times or more in a longitudinal direction.

Group IV, claim 15 is drawn to A composition for forming a hydrogel having a self-supporting property, the composition comprising: a silicate salt (A), a polyalkylene glycol (B), and a dispersant (C) for the silicate salt, wherein: the polyalkylene glycol (B) has a weight average molecular weight, number average molecular weight, or viscosity average molecular weight of 500,000 to 20,000,000, and is contained at least in an amount such that when the hydrogel is formed through contact between the composition and water, the amount by mass of the polyalkylene glycol (B) is more than 2% by mass and 20% by mass or less relative to 100% by mass of the hydrogel.

Groups I/III, I/IV, II/III, and III/IV do not form a single general inventive concept. 
Also, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I/II are directed to a technical feature: a hydrogel having a self-supporting property and comprising a silicate salt (A), a polyalkylene glycol (B), and a dispersant (C) for the silicate salt. Groups II/IV are directed to a technical feature: a mixture of a silicate salt (A), a polyalkylene glycol (B), and a dispersant (C) for the silicate salt. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Baghdadi et al. (Rheol Acta 47:349–357, 2008, also listed in IDS filed on 07/31/2020), who teach that Laponite RD (= hydrous magnesium silicate) was obtained from Southern Clay Products (Gonzales, TX). Poly(ethylene oxide) (PEO) with monomethyl end groups was purchased and used as received from Polymer Source (Dorval, Quebec, Canada). Laponite solutions were prepared by adding 1.0 - 3.0 wt% of the clay to Millipore water adjusted to a pH of 10 by addition of NaOH. After 20 min, the clay is fully hydrated, and 2.0-wt% PEO was added and left to dissolve. All final solutions were optically clear after 24 h. At a concentration of 1 wt%, laponite forms a low viscosity solution, which over the course of weeks becomes a soft solid. Increasing the concentration to 3 wt% reduces the gelation time to roughly 24 h (page 350, left col., para. 3; page 349, right col., para. 2). Therefore, the technical feature of Groups I/II cannot be a special technical feature over the prior art.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623